Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 1 of 11




               EXHIBIT
                  B
 Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 2 of 11




                                                      REPORTABLE

                   IN THE SUPREME COURT OF INDIA
                   CIVIL APPELLATE JURISDICTION

                CIVIL APPEAL Nos. 6055-6056 OF 2015
          (Arising out of SLP (Civil) Nos. 27113-27114 of 2013)

M/s. Tech Invest India (Pvt.) Ltd.
Thr. Major Shareholder Rajiv Gosain                   …..Appellant

                                   versus

M/s. Assam Power & Electricals Ltd.
and others                                            ..Respondents

                               JUDGMENT
        M. Y. EQBAL, J.
        Leave granted.

2.      These appeals by special leave are directed against the

     judgments dated 25.09.2012 and 16.07.2012 of the High

     Court of Uttarakhand at Nainital, which dismissed the

     appeal and review application filed by the appellant

     company challenging the order confirming the sale and

     handing over the assets of the appellant-company to the

     respondent.
3.   The facts of the case lie in a narrow compass.                 The

     respondent no. 1 had sent a statutory notice under Section


                                   1
Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 3 of 11




  434 of the Companies Act, 1956 and filed a winding up

  petition against the appellant-company alleging that the

  appellant-company had taken a loan of Rs. 6 lakhs from

  respondent no. 1 on 23rd March, 1999 and promised to repay

  it within 30 days with 18% interest. The appellant-company

  was alleged to have, however, initiated measures to shut

  down its operations and sell its assets and issued closure

  notices in May, 1999 without repaying the dues to the

  respondent.
4. The Company Judge appointed an Official Liquidator on

  14.10.1999 and the possession of the assets of the

  appellant-company was taken over by the Official Liquidator

  who was also granted permission to assess the valuation in

  terms of order dated 23.02.2000. The Official Liquidator filed

  an    application     for    selling    the     assets    of     the

  appellant-company through a public auction and it was

  allowed on 11.08.2003. The public auction was to be held on

  29.09.2003.




                                  2
 Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 4 of 11




5. The appellant-company filed an application to stay the

  auction on the ground that its assets worth Rs. 7 crores

  were going to be auctioned without fixing the minimum

  reserve price and after issuing the auction sale notice only

  once. The appellant accordingly expressed apprehension

  about the highest price being secured. The Company Judge

  disposed of the application vide order dated 26.09.2003

  refusing to interfere with the auction and directed the

  appellant-company to raise the aforesaid objections at the

  time of confirmation of sale.

6. In the auction, respondent no. 3 purchased the assets of the

  appellant-company for Rs. 45.55 lakhs and deposited 10% of

  the consideration. Vide order dated 28.05.2004, respondent

  no. 3 was directed to deposit the remaining amount after it

  was noted that the counsel for the major shareholders in the

  appellant-company        had    no   objection.       Noting      that

  respondent no. 3 had deposited the said amount as directed,

  the sale in favour of respondent no. 3 was confirmed and




                                   3
 Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 5 of 11




  possession of the assets of the company was directed to be

  given vide order dated 30.06.2004.

7. Rajiv Gosain, a shareholder in the appellant-company, filed

  an application for rejecting the auction sale and for

  re-auction. It was alleged that respondent no. 1 and the

  Official Liquidator had appointed S. K. Ahuja & Associates

  who had inspected the assets of the appellant-company and

  valued the assets to be worth Rs. 6.25 crores. The same was

  said to have been communicated to the petitioner vide letter

  dated 15.05.2000 and it was in turn said to have been

  communicated by the appellant-company to the Official

  Liquidator    vide   letter   dated   26.06.2003.     The    Official

  Liquidator was, however, alleged to have not informed the

  High Court of the valuation by S. K. Ahuja and Associates

  and consequently secured permission for valuation on

  23.02.2000 pursuant to which the Official Liquidator was

  alleged to have illegally and with mala fide intention

  appointed an ineligible valuer, Mr. S. B. Bhargava, to value




                                   4
 Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 6 of 11




  the assets of the appellant-company. Mr. S. B. Bhargava was

  alleged to have drastically and illegally reduced the value of

  the assets of the appellant-company to Rs. 76.80 lakhs and

  his report was submitted to the High Court by the Official

  Liquidator. The same was alleged to have led to the issuance

  of an erroneous auction notice which did not mention

  minimum reserve price and many other vital details and

  which notice only came to the knowledge of a very limited

  number of individuals. The auction was further challenged

  on the ground of procedural irregularity.

8. One Advocate Mr. Sharad Sharma appeared before the High

  Court on 13.04.2004 claiming to represent the shareholders

  of the appellant-company and the matter was listed for filing

  of objections by him and on 30.04.2004 one last opportunity

  was given to him for filing of objections.

9. On 28.05.2004, the High Court, after noting that the

  counsel      representing       the     shareholders       of     the

  appellant-company had no objections, directed respondent

  no. 3 to deposit the remaining amount. On 30.06.2004, the


                                   5
 Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 7 of 11




  High Court confirmed the sale in favour of respondent no. 3

  and the assets of the appellant-company were directed to be

  given to respondent no. 3.

10.   The appellant-company filed an appeal to the Division

  Bench of the High Court contending that its assets were

  worth much more than the price at which it was sold and

  that its objections were not considered at the time of

  confirmation of sale. The Division Bench dismissed the

  appeal vide judgment dated 16.07.2012 on the ground that

  the counsel for the appellant-company had not made any

  objections at the time the sale was confirmed.

11. The   appellant-company filed a review application alleging

  that the counsel who claimed to be representing the

  appellant-company before the Company Judge on 28 th May,

  2004 was not engaged by them and hence there was an

  error on the face of judgment dated 16.07.2012 which had

  made recorded the same. The High Court, however, held that

  such a statement in the judgment dated 16.07.2012 was a

  mere repetition of what was stated in the order dated


                                   6
 Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 8 of 11




  28.05.2004 of the Company Judge and hence an error, if

  any, was in the order dated 28.05.2004 which was appealed

  against by the appellant-company. The High Court held that

  the appeal filed by the appellant-company was dismissed

  mainly because the sale was confirmed in favour of

  respondent      no.    3,    possession      handed     over      and

  encumbrances created, before any steps were taken by the

  appellant-company. The High Court accordingly dismissed

  the review application vide judgment dated 25.09.2012.

12.   Hence, the present appeals.

13.   We have heard learned counsel for the parties. We have

  also perused the entire facts of the case and the order

  passed by the High Court.

14. Prima   facie, it appears that the objections raised by the

  appellant were not properly considered inasmuch as the

  objections were not heard on merit and the auction sale was

  confirmed.     Shri Sharad Sharma, Advocate, had made the

  aforesaid     statement     before   the   Company       Court     on

  28.5.2004, however, he had never been engaged either by


                                   7
 Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 9 of 11




  Mr. Rajiv Gosain or by any person authorized by him.

  Therefore, making statement by the Advocate that he has no

  instruction or waiving the disposal of objection on merit, was

  without any basis which ought to have been considered by

  the High Court.

15.   Be that as it may, the conduct of the Official Liquidator

  in selling the property at a price of Rs. 45.45 lakhs without

  proper publicity through advertisement or fixing any reserve

  price for the assets cannot be sustained in law, particularly,

  when the predecessor Official Liquidator reported that the

  property put in auction is of much higher valuation.

16.   Having     considered     the    illegality   and   irregularity

  committed in the auction sale of the property, the entire

  process is vitiated. Further we are of the view that the

  Company Judge also failed to exercise its judicial discretion

  to see that the properties are sold at a reasonable price.

17.   Apart    from   that,   when     the   valuation    report    was

  submitted before the Company Judge, it ought to have been

  disclosed the secured creditors and other interested persons


                                   8
Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 10 of 11




  in order to ascertain the market value of the property before

  property was auction sold.          Since the same has not been

  done, the auction sale and the order confirming the sale are

  liable to be set aside.

18.   We, therefore, allow these appeals and set aside the

  judgment and order passed by the Company Judge and also

  the order passed by the High Court in appeal. Consequently

  the Official Liquidator is directed to forthwith recover the

  possession of the properties and proceed with a fresh

  auction after obtaining the fresh valuation report and fixing

  the reserve bid. Needless to say that all further actions shall

  be taken in accordance with the procedure established by

  law.



                                          …………………………….J.
                                         (M.Y. Eqbal)



                                         …………………………….J.
                                         (Arun Mishra)
New Delhi
August 11, 2015



                                  9
Case 1:18-cv-02427-TJK Document 38-2 Filed 10/23/20 Page 11 of 11



ITEM NO.1A                     COURT NO.10                      SECTION X
(For Judgment)
               S U P R E M E C O U R T O F I N D I A
                       RECORD OF PROCEEDINGS
Civil Appeal Nos. 6055-6056 of 2015 @ Petition(s) for
Special Leave to Appeal (C) No(s). 27113-27114/2013

M/S TECH INVEST INDIA PVT. LTD. THROUGH MAJOR
SHAREHOLDER RAJIV GOSAIN                                    Petitioner(s)
                                VERSUS

ASSAM POWER AND ELECTRICALS LTD & ORS.                      Respondent(s)

Date : 11/08/2015 These petitions were called on for
pronouncement of judgment today.

For Petitioner(s)
                           Mrs. Priya Puri,Adv.
                           Mr. Ranjay Kr. Dubey, Adv.
For Respondent(s)
                           Mr. M. T. George,Adv.

                           Mr. Ravindra Kumar,Adv.

                           Mr. Subhash Chandra Jain,Adv.

                           Mr. M. C. Dhingra,Adv.

                           Mr. Rajinder Mathur,Adv.

                           Mr. Subhash Chandra Jain,Adv.

           Hon'ble   Mr.    Justice    M.Y.    Eqbal   pronounced   the
judgment of the Bench comprising His Lordship and Hon'ble
Mr. Justice Arun Mishra.
           Leave granted.
           The appeals are allowed in terms of the signed
reportable judgment.


     [INDU POKHRIYAL]                         [SUKHBIR PAUL KAUR]
      COURT MASTER                               A.R.-CUM-P.S.
     (Signed reportable judgment is placed on the file)



                                      10
